Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of December 20, 2010 by and among Walker & Dunlop, Inc., a Maryland
corporation (the “Company”), and the holders listed on Schedule I hereto (each
an “Initial Holder” and collectively, the “Initial Holders”).

 

WHEREAS, the Company is engaging in various related transactions (the “IPO
Transactions”) pursuant to which, among other things, the Company will effect an
initial public offering of shares of its common stock, par value $0.01 per share
(the “Common Shares”), the closing of which is occurring on the date hereof;

 

WHEREAS, in connection with the IPO Transactions, the Company is engaging in
certain formation transactions (the “Formation Transactions”) pursuant to which,
among other things, the Initial Holders are receiving Common Shares on the date
hereof in exchange for their respective interests in the entities participating
in the Formation Transactions (the “Private Placement Shares”), as set forth on
Schedule I hereto; and

 

WHEREAS, the Company has agreed to grant to the Initial Holders (and their
permitted assignees and transferees) the registration rights described in this
Agreement (the “Registration Rights”).

 

NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
hereby agree as follows:

 

SECTION 1.         DEFINITIONS

 

The following capitalized terms used herein have the following meanings:

 

“Agreement” is defined in the preamble hereto.

 

“Blackout Period” is defined in Section 2.1(f) hereof.

 

“Business Day” any Monday, Tuesday, Wednesday, Thursday or Friday other than a
day on which banks and other financial institutions are authorized or required
to be closed for business in the State of New York.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Shares” is defined in the recitals hereto.

 

“Company” is defined in the preamble hereto.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

“Formation Transactions” is defined in the recitals hereto.

 

“Holder” means to (a) any Initial Holder who is the record or beneficial owner
of any Registrable Security or (b) any assignee or transferee of such Initial
Holder, provided such assignee or transferee agrees in writing to be bound by
the all the provisions hereof.

 

“Initial Holder” is defined in the preamble hereto.

 

“IPO Closing Date” means the closing date of the Company’s initial public
offering.

 

“IPO Transactions” is defined in the recitals hereto.

 

“Maximum Threshold” is defined in Section 2.2(b) hereof.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Piggy-Back Registration” is defined in Section 2.2(a) hereof.

 

“Private Placement Shares” is defined in the recitals hereto.

 

“Pro Rata Adjusted” is defined in Section 2.2(b)(x) hereof.

 

“Prospectus” means the prospectus or prospectuses included in any Shelf
Registration Statement or other registration statement contemplated by
Section 2.1(d) or Section 2.2(a), including any documents incorporated therein
by reference.

 

“Registrable Securities” means the Private Placement Shares and any additional
Common Shares issued with respect thereto by way of share dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization or otherwise, and any Common Shares or
shares of common stock issuable upon conversion, exercise or exchange thereof.

 

“Registration Notice” is defined in Section 2.1(a) hereof.

 

“Registration Rights” is defined in the recitals hereto.

 

“Registration Statement” means a Shelf Registration Statement or other
registration statement contemplated by Section 2.1(d) or Section 2.2(a),
including any documents incorporated therein by reference.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

2

--------------------------------------------------------------------------------


 

“Shelf Registration Statement” is defined in Section 2.1(a) hereof.

 

“Suspension Event” is defined in Section 2.3(a) hereof.

 

“Underwritten Offering” is defined in Section 2.1(d) hereof.

 

“Underwritten Offering Notice” is defined in Section 2.1(d) hereof.

 

SECTION 2.         REGISTRATION RIGHTS

 

2.1           Demand Registration Rights.

 

(a)           Demand Registration.  Subject to Sections 2.1(e) and 2.3 hereof,
at any time after the date that is three hundred sixty five (365) days after the
IPO Closing Date, each Holder may deliver to the Company a written notice (a
“Registration Notice”) informing the Company of such Holder’s desire to have
some or all of its Registrable Securities registered for resale and specifying
the number of Registrable Securities to be registered by the Company.  Upon
receipt of a Registration Notice from a Holder requesting registration of the
lesser of (i) one million (1,000,000) Registrable Securities or (ii) all of such
Holder’s Registrable Securities, if the Company has not already caused such
Registrable Securities to be included as part of an existing shelf registration
statement and related prospectus that the Company then has on file with, and
which has been declared effective by, the Commission and which remains in effect
and not subject to any stop order, injunction or other order or requirement of
the Commission (in which event the Company shall be deemed to have satisfied its
registration obligation under this Section 2.1 with respect to such Registrable
Securities), then the Company shall cause to be filed with the Commission as
soon as reasonably practicable after receiving the Registration Notice, but in
no event more than sixty (60) days following receipt of such notice, a new
registration statement and related prospectus pursuant to Rule 415 under the
Securities Act covering the resale of the Registrable Securities on a delayed or
continuous basis (the “Shelf Registration Statement”), which complies as to form
in all material respects with applicable Commission rules providing for the sale
by such Holder or group of Holders of such Registrable Securities.  The Company
agrees (subject to Section 2.3 hereof) to use commercially reasonable efforts to
cause the Shelf Registration Statement to be declared effective by the
Commission as soon as practicable.

 

Subject to Section 2.3 hereof, the Company agrees to use commercially reasonable
efforts to keep any Shelf Registration Statement continuously effective
(including the preparation and filing of any amendments and supplements
necessary for that purpose) until the earlier of (i) the date that is two
(2) years after the date of effectiveness of such Shelf Registration Statement,
(ii) the date on which all of the Registrable Securities covered by such Shelf
Registration Statement are eligible for sale without registration pursuant to
Rule 144 (or any successor provision) under the Securities Act without volume
limitations or other restrictions on transfer thereunder, or (iii) the date on
which the Holder or Holders consummate the sale of all of the Registrable
Securities registered under such Shelf Registration Statement.

 

Notwithstanding the foregoing, the Company may at any time (including, without

 

3

--------------------------------------------------------------------------------


 

limitation, prior to or after receiving a Registration Notice from a Holder), in
its sole discretion, include all additional Registrable Securities then
outstanding or any portion thereof in any registration statement, including by
virtue of adding such Registrable Securities as additional securities to an
existing shelf registration statement pursuant to Rule 462(b) under the
Securities Act (in which event the Company shall be deemed to have satisfied its
registration obligation under this Section 2.1(a) with respect to the
Registrable Securities so included, so long as such registration statement
remains effective and not the subject of any stop order, injunction or other
order of the Commission).  The Company shall not, without the prior written
consent of a Holder, include in any Shelf Registration Statement filed by the
Company pursuant to this Section 2.1(a) with respect to such Holder’s
Registrable Securities, (i) any Common Shares to be offered by the Company for
its own account or (ii) any Common Shares owned by any Person that is not a
Holder.

 

(b)           Notice to Holders.  Upon receipt of a valid Registration Notice at
any time after the date that is three hundred sixty five (365) days after the
IPO Closing Date, the Company shall give written notice of the proposed filing
of the Shelf Registration Statement to all other Holders as soon as practicable,
and each Holder who wishes to participate in such Shelf Registration Statement
shall notify the Company in writing within ten (10) Business Days after the
receipt by the Holder of the notice from the Company, and shall specify in such
notice the number of Registrable Securities to be included in the Shelf
Registration Statement.

 

(c)           Offers and Sales.  All offers and sales of Registrable Securities
covered by a Shelf Registration Statement by the Holder thereof shall be
completed within the period during which such Shelf Registration Statement
remains effective and not the subject of any stop order, injunction or other
order of the Commission.  Upon notice that such Shelf Registration Statement is
no longer effective, no Holder will offer or sell the Registrable Securities
covered by such Shelf Registration Statement.  If directed in writing by the
Company, each Holder will return all undistributed copies of the related
Prospectus in such Holder’s possession upon the expiration of such period.

 

(d)           Underwritten Registered Resales.  If a Holder or Holders submit a
Registration Notice requesting registration of a number of Registrable
Securities equal to at least ten percent (10%) of the Private Placement Shares
originally issued in the Formation Transactions (an “Underwritten Offering
Notice”), then such Holder(s) shall be entitled to effect the sale of such
Registrable Securities through an underwritten public offering (an “Underwritten
Offering”); provided, however, that the Company shall not be obligated to effect
more than three Underwritten Offerings under this Section 2.1(d); and provided,
further, that the Company shall not be obligated to effect, or take any action
to effect, an Underwritten Offering (i) within one hundred eighty (180) days
following the last date on which an Underwritten Offering was effected pursuant
to this Section 2.1(d) or during any lock-up period required by the underwriters
in any prior Underwritten Offering conducted by the Company on its own behalf or
on behalf of selling stockholders, or (ii) during the period commencing with the
date thirty (30) days prior to the Company’s good faith estimate of the date of
filing of (provided the Company is actively employed in good faith commercially
reasonable efforts to file such registration statement), and ending on a date
ninety (90) days after the effective date of, a registration statement with
respect to an offering by the Company with respect to which the Company gave
notice pursuant to

 

4

--------------------------------------------------------------------------------


 

Section 2.2(a).  Any request for an Underwritten Offering hereunder shall be
made to the Company in accordance with the notice provisions of this Agreement. 
Upon receipt of a valid Underwritten Offering Notice for an Underwritten
Offering in accordance with the terms of this Section 2.1(d), the Company shall
give written notice of the proposed Underwritten Offering to all other Holders
as soon as practicable, and each Holder who wishes to participate in such
Underwritten Offering shall notify the Company in writing within ten
(10) Business Days after the receipt by the Holder of the notice from the
Company, and shall specify in such notice the number of Registrable Securities
to be included in the Underwritten Offering.  The Holders holding a majority of
the Registrable Securities to be included in an Underwritten Offering shall be
entitled to select the managing underwriters for any such Underwritten Offering,
subject to the approval of the Company, such approval not to be unreasonably
withheld.  The Company shall cooperate with the Holder(s) and such managing
underwriters in connection with any such offering, including without limitation
entering into such customary agreements (including underwriting and lock-up
agreements in customary form) and taking all such other customary actions as the
Holders or the managing underwriters of such Underwritten Offering reasonably
request in order to expedite or facilitate the disposition of the Registrable
Securities subject to such Underwritten Offering (including, without limitation,
making members of senior management of the Company available to participate in
“road show” and other customary marketing activities), making available
customary financial and other records, pertinent corporate documents and
properties of the Company for review by the underwriters and their counsel and
causing to be delivered to the underwriters opinions of counsel to the Company
and comfort letters from the Company’s accountants in customary form, covering
such matters as are customarily covered in an underwritten public offering, as
the managing underwriters may request and addressed to the underwriters.

 

(e)           Limitations on Registration Rights.  Each Holder and its permitted
assignees collectively shall be entitled to five (5) exercises of the
Registration Rights under Section 2.1(a); provided, however, that the Holders,
collectively and as a group, shall not be permitted to exercise such
Registration Rights more than once in any consecutive six month period and the
Company shall not be obligated to effect any Shelf Registration Statement within
six months after the effective date of a previous Shelf Registration Statement. 
Notwithstanding the foregoing, if a Registration Statement has not been declared
effective by the Commission within one hundred twenty (120) days after the
original filing date or is suspended for more than ninety (90) days at any one
time, the Holders shall be deemed not to have exercised their Registration
Rights under Section 2.1(a).  Each Holder’s Registration Rights granted pursuant
to this Section 2.1 shall expire upon the date on which all of such Holder’s
Registrable Securities are eligible for sale without registration pursuant to
Rule 144 (or any successor provision) under the Securities Act without volume
limitations or other restrictions on transfer thereunder.  Except as set forth
in Section 2.1(d), the Registration Rights granted pursuant to this Section 2.1
may not be exercised in connection with any underwritten public offering by the
Company or by any Holder without the prior written consent of the Company.

 

(f)            Black-Out Period.  Each Holder hereby agrees that it shall not,
to the extent requested by the Company or an underwriter of securities of the
Company, directly or indirectly sell, offer to sell (including without
limitation any short sale), grant any option or otherwise transfer or dispose of
any Registrable Securities (other than to donees or affiliates of

 

5

--------------------------------------------------------------------------------


 

such Holder who agree to be similarly bound) within seven (7) days prior to and
for up to ninety (90) days, in the event of any subsequent offering, following
the effective date of a registration statement of the Company filed under the
Securities Act or the date of an underwriting agreement with respect to an
underwritten public offering of the Company’s securities (the “Black-Out
Period”); provided, however, that:

 

(i)            with respect to the Black-Out Period, such agreement shall not be
applicable to the Registrable Securities to be sold on such Holder’s behalf to
the public in an underwritten offering pursuant to such registration statement;

 

(ii)           all executive officers and directors of the Company then holding
Common Shares shall enter into similar agreements;

 

(iii)          the Company shall use commercially reasonable efforts to obtain
similar agreements from each 10% or greater shareholder of the Company; and

 

(iv)          such Holder shall be allowed any concession or proportionate
release allowed to any officer, director or other 10% or greater shareholder of
the Company that entered into similar agreements.

 

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the Registrable
Securities subject to this Section 2.1(f) and to impose stop transfer
instructions with respect to the Registrable Securities and such other Common
Shares of any Holder (and the Common Shares or securities of every other Person
subject to the foregoing restriction) until the end of such period.

 

Section 2.2             Piggy-Back Registration Rights.

 

(a)           Piggy-Back Registration.  Subject to Section 2.3 hereof, if at any
time after the date that is three hundred sixty five (365) days after the IPO
Closing Date, the Company proposes to file a Registration Statement under the
Securities Act with respect to an underwritten offering of Common Shares by the
Company for its own account (other than (i) any Shelf Registration Statement
filed in connection with a Registration Notice pursuant to Section 2.1(a) or
(ii) a registration statement on Form S-4 or S-8 (or any substitute form that
may be adopted by the Commission) or filed in connection with an exchange offer
or offering of securities solely to the Company’s existing stockholders), then
the Company shall give written notice of such proposed filing to the Holders as
soon as practicable (but in no event less than ten (10) Business Days before the
anticipated filing date), and such notice shall offer such Holders the
opportunity to register such number of shares of Registrable Securities as each
such Holder may request in writing within five (5) Business Days of receiving
such notice (a “Piggy-Back Registration”).  The Company shall use its
commercially reasonable efforts to cause the managing underwriter(s) of a
proposed underwritten offering to permit the Registrable Securities requested to
be included in a Piggy-Back Registration to be included on the same terms and
conditions as any similar securities of the Company included therein. 
Participation in a Piggy-Back Registration as provided in this
Section 2.2(a) shall not count as an exercise of the Registration Rights under
Section 2.1(a).  All Holders of Registrable Securities proposing to distribute
their securities

 

6

--------------------------------------------------------------------------------


 

through a Piggy-Back Registration shall (i) enter into an underwriting agreement
in reasonable and customary form with the underwriter(s) selected by the Company
for such Piggy-Back Registration and (ii) complete and execute all
questionnaires, powers-of-attorney, indemnities, opinions and other documents
reasonably required under the terms of such underwriting agreement.

 

(b)           Reduction of Offering.  If the managing underwriter(s) for a
Piggy-Back Registration advises the Company and the Holders of Registrable
Securities that in their opinion the dollar amount or number of Common Shares or
other securities that the Company desires to sell, taken together with Common
Shares or other securities, if any, as to which registration has been demanded
pursuant to written contractual arrangements with Persons other than the Holders
of Registrable Securities hereunder, the Registrable Securities as to which
registration has been requested under this Section 2.2, and the Common Shares or
other securities, if any, as to which registration has been requested pursuant
to the written contractual piggy-back registration rights of other stockholders
of the Company, exceeds the maximum dollar amount or maximum number of
securities that can be sold in such offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
securities, as applicable, the “Maximum Threshold”), then the Company shall
include if the registration is undertaken for the Company’s account: (i) first,
the Common Shares or other securities that the Company desires to sell that can
be sold without exceeding the Maximum Threshold; (ii) second, to the extent that
the Maximum Threshold has not been reached under the foregoing clause (i), the
Common Shares or other securities, if any, comprised of Registrable Securities
as to which registration has been requested pursuant to the terms hereof pro
rata in accordance with the number of Registrable Securities which such Holders
have requested be included in such underwritten offering, regardless of the
number of Registrable Securities or other securities held by each such Person
(such proportion is referred to herein as “Pro Rata Adjusted”) that can be sold
without exceeding the Maximum Threshold; and (iii) third, to the extent that the
Maximum Threshold has not been reached under the foregoing clauses (i) and (ii),
the Common Shares or other securities for the account of other Persons that the
Company is obligated to register pursuant to written contractual piggy-back
registration rights with such Persons and that can be sold without exceeding the
Maximum Threshold.

 

(c)           Withdrawal.  Any Holder of Registrable Securities may elect to
withdraw such Holder’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the effectiveness of the Registration Statement.  The
Company (whether on its own determination or as the result of a withdrawal by
Persons making a demand pursuant to written contractual obligations) may
withdraw a Registration Statement at any time prior to the effectiveness of the
Registration Statement without thereby incurring any liability to the Holders of
Registrable Securities, provided that the Company promptly deliver written
notice of such withdrawal to each Holder. Notwithstanding any such withdrawal,
the Company shall pay all expenses incurred by the Holders of Registrable
Securities in connection with such Piggy-Back Registration as provided in
Section 4.

 

7

--------------------------------------------------------------------------------


 

2.3           Suspension of Offering.

 

(a)           Notwithstanding Section 2.1 or Section 2.2 hereof, the Company
shall be entitled to postpone the filing of a Registration Statement, and from
time to time to require Holders not to sell under a Registration Statement or to
suspend the effectiveness thereof, if (i) the Company determines in good faith
that such registration and/or offering would materially and adversely affect any
offering of securities of the Company, or (ii) the negotiation or consummation
of a transaction by the Company or its subsidiaries is pending or an event has
occurred, which negotiation, consummation or event would require additional
disclosure by the Company in the Registration Statement of material information
which the Company has a bona fide business purpose for keeping confidential and
the non-disclosure of which in the Registration Statement would be expected, in
the Company’s reasonable determination, to cause the Registration Statement to
fail to comply with applicable disclosure requirements (each such circumstance a
“Suspension Event”); provided, however, that the Company may not delay, suspend
or withdraw such Registration Statement for more than sixty (60) days at any one
time, or more than twice in any twelve (12) month period.  Upon receipt of any
written notice from the Company of the happening of any Suspension Event during
the period the Registration Statement is effective or if as a result of a
Suspension Event the Registration Statement or related Prospectus contains any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made (in the case of the Prospectus) not
misleading, each Holder agrees that (x) it will immediately discontinue offers
and sales of the Registrable Securities under such Registration Statement until
the Holder receives copies of a supplemental or amended Prospectus (which the
Company agrees to promptly prepare) that corrects the misstatement(s) or
omission(s) referred to above and receives notice that any post-effective
amendment has become effective or unless otherwise notified by the Company that
it may resume such offers and sales, and (y) it will maintain the
confidentiality of any information included in the written notice delivered by
the Company unless otherwise required by law or subpoena. If so directed by the
Company, each Holder will deliver to the Company all copies of the Prospectus
covering the Registrable Securities current at the time of receipt of such
notice, other than permanent file copies then in the possession of such Holder’s
counsel.

 

(b)           If all reports required to be filed by the Company pursuant to the
Exchange Act have not been filed by the required date taking into account any
permissible extension, upon written notice thereof by the Company to the
Holders, the rights of the Holders to offer, sell or distribute any Registrable
Securities pursuant to any Registration Statement or to require the Company take
action with respect to the registration or sale of any Registrable Securities
pursuant to any Registration Statement shall be suspended until the date on
which the Company has filed such reports, and the Company shall notify the
Holders in writing as promptly as practicable when such suspension is no longer
required.

 

2.4           Qualification. The Company shall file such documents as necessary
to register or qualify the Registrable Securities to be covered by a
Registration Statement by the time such Registration Statement is declared
effective by the Commission under all applicable state securities or “blue sky”
laws of such jurisdictions as any Holder may reasonably request in writing, and
shall use commercially reasonable efforts to keep each such registration or
qualification effective during the period such Registration Statement is
required to be kept

 

8

--------------------------------------------------------------------------------


 

effective pursuant to this Agreement or during the period offers or sales are
being made by the Holders, whichever is shorter, and to do any and all other
similar acts and things which may be reasonably necessary or advisable to enable
the Holders to consummate the disposition of such Registrable Securities in each
such jurisdiction; provided, however, that the Company shall not be required to
(i) qualify generally to do business in any jurisdiction or to register as a
broker or dealer in such jurisdiction where it would not otherwise be required
to qualify but for this Agreement, (ii) take any action that would cause it to
become subject to any taxation in any jurisdiction where it would not otherwise
be subject to such taxation or (iii) take any action that would subject it to
the general service of process in any jurisdiction where it is not then so
subject.

 

2.5           Additional Obligations of the Company. When the Company is
required to effect the registration of Registrable Securities under the
Securities Act pursuant to Section 2.1 of this Agreement, subject to Section 2.3
hereof, the Company shall:

 

(a)           prepare and file with the Commission such amendments and
supplements as to the Registration Statement and the Prospectus used in
connection therewith as may be necessary (i) to keep such Registration Statement
effective and (ii) to comply with the provisions of the Securities Act with
respect to the disposition of the Registrable Securities covered by such
Registration Statement, in each case for such time as is contemplated in
Section 2.1;

 

(b)           furnish, without charge, to the Holders such number of copies of
the Registration Statement, each amendment and supplement thereto (in each case
including all exhibits), and the Prospectus included in such Registration
Statement (including each preliminary Prospectus) in conformity with the
requirements of the Securities Act as the Holders may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities owned by the Holders;

 

(c)           notify the Holders: (i) when the Registration Statement, any
pre-effective amendment, the Prospectus or any prospectus supplement related
thereto or post-effective amendment to the Registration Statement has been
filed, and, with respect to the Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the initiation or threat of any proceedings for that purpose, and
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction or the initiation of any
proceeding for such purpose;

 

(d)           promptly use commercially reasonable efforts to prevent the
issuance of any order suspending the effectiveness of a Registration Statement,
and, if any such order suspending the effectiveness of a Registration Statement
is issued, shall promptly use commercially reasonable efforts to obtain the
withdrawal of such order at the earliest possible moment;

 

(e)           following receipt of a Registration Notice and thereafter until
the sooner of completion, abandonment or termination of the offering or sale
contemplated thereby and the

 

9

--------------------------------------------------------------------------------


 

expiration of the period during which the Company is required to maintain the
effectiveness of the related Registration Statement, promptly notify the
Holders: (i) of the existence of any fact of which the Company is aware or the
happening of any event which has resulted in (A) the Registration Statement, as
then in effect, containing an untrue statement of a material fact or omitting to
state a material fact required to be stated therein or necessary to make any
statements therein not misleading or (B) the Prospectus included in such
Registration Statement containing an untrue statement of a material fact or
omitting to state a material fact required to be stated therein or necessary to
make any statements therein, in the light of the circumstances under which they
were made, not misleading, and (ii) of the Company’s reasonable determination
that a post-effective amendment to the Registration Statement would be
appropriate or that there exist circumstances not yet disclosed to the public
which make further sales under such Registration Statement inadvisable pending
such disclosure and post-effective amendment; and, if the notification relates
to any event described in either of the clauses (i) or (ii) of this
Section 2.5(e), subject to Section 2.3 above, at the request of the Holders, the
Company shall prepare and, to the extent the exemption from the prospectus
delivery requirements in Rule 172 under the Securities Act is not available,
furnish to the Holders a reasonable number of copies of a supplement or
post-effective amendment to such Registration Statement or related Prospectus or
file any other required document so that (1) such Registration Statement shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading and (2) as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder, such Prospectus shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

 

(f)            use commercially reasonable efforts to cause all such Registrable
Securities to be listed on the national securities exchange on which the Common
Shares are then listed, if the listing of Registrable Securities is then
permitted under the rules of such national securities exchange; and

 

(g)           if requested by any Holder participating in the offering of
Registrable Securities, incorporate in a prospectus supplement or post-effective
amendment such information concerning the Holder or the intended method of
distribution as the Holder reasonably requests to be included therein and is
reasonably necessary to permit the sale of the Registrable Securities pursuant
to the Registration Statement, including, without limitation, information with
respect to the number of Registrable Securities being sold, the purchase price
being paid therefor and any other material terms of the offering of the
Registrable Securities to be sold in such offering; provided, however, that the
Company shall not be obligated to include in any such prospectus supplement or
post-effective amendment any requested information that is not required by the
rules of the Commission and is unreasonable in scope compared with the Company’s
most recent prospectus or prospectus supplement used in connection with a
primary or secondary offering of equity securities by the Company.

 

2.6           Obligations of the Holder.  In connection with any Registration
Statement utilized by the Company to satisfy the Registration Rights pursuant to
this Section 2, each Holder agrees to cooperate with the Company in connection
with the preparation of the Registration Statement,

 

10

--------------------------------------------------------------------------------

 


 

and each Holder agrees that it will (i) respond within ten (10) Business Days to
any written request by the Company to provide or verify information regarding
the Holder or the Holder’s Registrable Securities (including the proposed manner
of sale) that may be required to be included in such Registration Statement and
related Prospectus pursuant to the rules and regulations of the Commission, and
(ii) provide in a timely manner information regarding the proposed distribution
by the Holder of the Registrable Securities and such other information as may be
requested by the Company from time to time in connection with the preparation of
and for inclusion in the Registration Statement and related Prospectus.

 

SECTION 3.         INDEMNIFICATION; CONTRIBUTION

 

3.1           Indemnification by the Company.  The Company agrees to indemnify
and hold harmless each Holder and each Person, if any, who controls any Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act and any of their partners, members, officers, directors, employees
or representatives, as follows:

 

(i)            against any and all loss, liability, claim, damage, judgment and
expense whatsoever, as incurred, arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto) pursuant to which the
Registrable Securities were registered under the Securities Act, including all
documents incorporated therein by reference, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading or arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Prospectus (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

 

(ii)           against any and all loss, liability, claim, damage, judgment and
expense whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of the
Company; and

 

(iii)          against any and all expense whatsoever, as incurred (including
reasonable fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or investigation
or proceeding by any governmental agency or body, commenced or threatened, in
each case whether or not a party, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (i) or
(ii) above;

 

provided, however, that the indemnity provided pursuant to this Section 3.1 does
not apply to any Holder with respect to any loss, liability, claim, damage,
judgment or expense to the extent

 

11

--------------------------------------------------------------------------------


 

arising out of (A) any untrue statement or omission or alleged untrue statement
or omission made in reliance upon and in conformity with written information
furnished to the Company by such Holder expressly for use in the Registration
Statement (or any amendment thereto) or the Prospectus (or any amendment or
supplement thereto), or (B) any Holder’s failure to deliver an amended or
supplemental Prospectus furnished to such Holder by the Company, if such loss,
liability, claim, damage, judgment or expense would not have arisen had such
delivery occurred.

 

3.2           Indemnification by Holder. Each Holder (and each permitted
assignee of such Holder, on a several basis) severally and not jointly agrees to
indemnify and hold harmless the Company, and each of its directors and officers
(including each director and officer of the Company who signed a Registration
Statement), each Person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and each
other Holder as follows:

 

(i)            against any and all loss, liability, claim, damage, judgment and
expense whatsoever, as incurred, arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto) pursuant to which the
Registrable Securities of such Holder were registered under the Securities Act,
including all documents incorporated therein by reference, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading or arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (or any amendment or supplement thereto), including
all documents incorporated therein by reference, or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

(ii)           against any and all loss, liability, claim, damage, judgment and
expense whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of such
Holder; and

 

(iii)          against any and all expense whatsoever, as incurred (including
reasonable fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or investigation
or proceeding by any governmental agency or body, commenced or threatened, in
each case whether or not a party, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (i) or
(ii) above;

 

provided, however, that the indemnity provided pursuant to this Section 3.2
shall only apply with respect to any loss, liability, claim, damage, judgment or
expense to the extent arising out of (A) any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by such Holder

 

12

--------------------------------------------------------------------------------


 

expressly for use in the Registration Statement (or any amendment thereto) or
the Prospectus (or any amendment or supplement thereto) or (B) any Holder’s
failure to deliver an amended or supplemental Prospectus furnished to the Holder
by the Company, if such loss, liability, claim, damage or expense would not have
arisen had such delivery occurred.  Notwithstanding the provisions of this
Section 3.2, a Holder and any permitted assignee shall not be required to
indemnify the Company, its officers, directors or control persons with respect
to any amount in excess of the amount of the net proceeds actually received by
such Holder or such permitted assignee, as the case may be, from sales of the
Registrable Securities of such Holder under the Registration Statement that is
the subject of the indemnification claim.

 

3.3           Conduct of Indemnification Proceedings.  An indemnified party
hereunder shall give reasonably prompt notice to the indemnifying party of any
action or proceeding commenced against it in respect of which indemnity may be
sought hereunder, but failure to so notify the indemnifying party (i) shall not
relieve the indemnifying party from any liability which it may have under the
indemnity agreement provided in Sections 3.1 or 3.2 above, unless and only to
the extent it did not otherwise learn of such action and the lack of notice by
the indemnified party results in the forfeiture by the indemnifying party of
substantial rights and defenses, and (ii) shall not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided under Sections 3.1 or 3.2 above.  If the
indemnifying party so elects within a reasonable time after receipt of such
notice, the indemnifying party may assume the defense of such action or
proceeding at such indemnifying party’s own expense with counsel chosen by the
indemnifying party and approved by the indemnified party, which approval shall
not be unreasonably withheld; provided, however, that the indemnifying party
will not settle, compromise or consent to the entry of any judgment with respect
to any such action or proceeding without the written consent of the indemnified
party unless such settlement, compromise or consent secures the unconditional
release of the indemnified party of all liability at no cost or expense to the
indemnified party; and provided further, that, if the indemnified party
reasonably determines that a conflict of interest exists where it is advisable
for the indemnified party to be represented by separate counsel or that, upon
advice of counsel, there may be legal defenses available to it which are
different from or in addition to those available to the indemnifying party, then
the indemnifying party shall not be entitled to assume such defense and the
indemnified party shall be entitled to separate counsel at the indemnifying
party’s expense. If the indemnifying party is not entitled to assume the defense
of such action or proceeding as a result of the second proviso to the preceding
sentence, the indemnifying party’s counsel shall be entitled to conduct the
indemnifying party’s defense and counsel for the indemnified party shall be
entitled to conduct the defense of the indemnified party, it being understood
that both such counsel will cooperate with each other to conduct the defense of
such action or proceeding as efficiently as possible. If the indemnifying party
is not so entitled to assume the defense of such action or does not assume such
defense, after having received the notice referred to in the first sentence of
this paragraph, the indemnifying party will pay the reasonable fees and expenses
of counsel for the indemnified party. In such event, however, the indemnifying
party will not be liable for any settlement effected without the written consent
of the indemnifying party (which consent will not be unreasonably withheld). If
an indemnifying party is entitled to assume, and assumes, the defense of such
action or proceeding in accordance with this paragraph, the indemnifying party
shall not be liable for any fees and

 

13

--------------------------------------------------------------------------------


 

expenses of counsel for the indemnified party incurred thereafter in connection
with such action or proceeding.

 

3.4           Contribution.

 

(a)           In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Sections 3.1 and
3.2 above is for any reason held to be unenforceable by the indemnified party
although applicable in accordance with its terms, the Company and the relevant
Holder shall contribute to the aggregate losses, liabilities, claims, damages
and expenses of the nature contemplated by such indemnity agreement incurred by
the Company and the Holder, in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and the Holder on the other hand,
in connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities, or expenses.  The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether the action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
the indemnifying party or the indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action.

 

(b)           The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 3.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 3.4, a Holder shall not be
required to contribute any amount in excess of the amount of the net proceeds
actually received by such Holder from sales of the Registrable Securities of
such Holder under the Registration Statement that is the subject of the
indemnification claim.

 

(c)           Notwithstanding the foregoing, no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 3.4, each Person, if
any, who controls a Holder within the meaning of Section 15 of the Securities
Act shall have the same rights to contribution as the Holder, and each director
of the Company, each officer of the Company who signed a Registration Statement
and each Person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act shall have the same rights to contribution as
the Company.

 

SECTION 4.         EXPENSES

 

The Company shall pay all expenses incident to the performance by the Company of
its registration obligations under Section 2 above, including (i) Commission,
stock exchange and FINRA registration and filing fees, (ii) all fees and
expenses incurred in complying with securities or “blue sky” laws (including
reasonable fees, charges and disbursements of counsel to any underwriter
incurred in connection with “blue sky” qualifications of the Registrable
Securities as may be set forth in any underwriting agreement), (iii) all
printing, messenger and delivery expenses, (iv) the fees, charges and expenses
of counsel to the Company and of its

 

14

--------------------------------------------------------------------------------


 

independent public accountants and any other accounting fees, charges and
expenses incurred by the Company (including, without limitation, any expenses
arising from any “comfort” letters or any special audits incident to or required
by any registration or qualification), and (v) the fees, charges and expenses of
one firm of counsel for the selling Holders (which shall be selected by the
Holder or Holders of a majority of the Registrable Securities being included in
any particular registration statement).  Each Holder shall be responsible for
the payment of any brokerage and sales commissions, fees and disbursements of
such Holder’s counsel, accountants and other advisors (except as contemplated by
the preceding sentence), and any transfer taxes relating to the sale or
disposition of the Registrable Securities by such Holder pursuant to this
Agreement.

 

SECTION 5.         RULE 144 COMPLIANCE

 

The Company covenants that it will use its best efforts to timely file the
reports required to be filed by the Company under the Securities Act and the
Exchange Act so as to enable the Holders to sell the Registrable Securities
pursuant to Rule 144 under the Securities Act. In connection with any sale,
transfer or other disposition by a Holder of any Registrable Securities pursuant
to Rule 144 under the Securities Act, the Company shall cooperate with the
Holder to facilitate the timely preparation and delivery of certificates
representing the Registrable Securities to be sold and not bearing any
Securities Act legend, and enable certificates for such Registrable Securities
to be for such number of shares and registered in such names as such Holder may
reasonably request at least five (5) Business Days prior to any sale of
Registrable Securities hereunder.

 

SECTION 6.         MISCELLANEOUS

 

6.1           No Conflict of Rights.  The Company shall not, after the date
hereof, grant any registration rights which conflict with or impair the rights
granted to the Holders hereby.

 

6.2           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and it will not be
necessary in making proof of this Agreement or the terms of this Agreement to
produce or account for more than one of such counterparts.  All counterparts
shall constitute one and the same instrument.  Each party may execute this
Agreement via a facsimile (or transmission of a .pdf file) of this Agreement. 
In addition, facsimile or .pdf signatures of authorized signatories of the
parties shall be valid and binding and delivery of a facsimile or .pdf signature
by any party shall constitute due execution and delivery of this Agreement.

 

6.3           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Maryland, without regard to
the choice of laws provisions thereof.

 

6.4           Amendment; Waiver.  Any amendment hereto shall be in writing and
signed by all parties hereto.  No waiver of any provisions of this Agreement
shall be valid unless in writing and signed by the party against whom
enforcement is sought.  The waiver by any party of the performance of any act
shall not operate as a waiver of the performance of any other act or an
identical act required to be performed at a later time.  Except as otherwise
provided herein, no

 

15

--------------------------------------------------------------------------------


 

action taken pursuant to this Agreement, including any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action of compliance with any representations, warranties, covenants or
agreements contained in this Agreement.

 

6.5           Entire Agreement.  This Agreement and schedules hereto constitute
the entire agreement and supersede conflicting provisions set forth in all other
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof and thereof, as the case may be.

 

6.6           Assignment; Successors and Assigns.  This Agreement and the rights
granted hereunder may not be assigned by a Holder without the written consent of
the Company; provided, however, that a Holder may assign its rights and
obligations hereunder, without such consent, in connection with a transfer of
some or all of such Holder’s Registrable Securities (i) to the extent permitted
under the Company’s Articles of Incorporation and (ii) provided such transferee
agrees in writing to be bound by all of the provisions hereof and the Holder
provides written notice to the Company within ten (10) Business Days of the
effectiveness of such assignment.  This Agreement shall inure to the benefit of
and be binding upon all of the parties hereto and their respective heirs,
executors, personal and legal representatives, successors and permitted assigns,
including, without limitation, any successor of the Company by merger,
acquisition, reorganization, recapitalization or otherwise.

 

6.7           Titles.  The titles and captions of the sections, subsections and
paragraphs of this Agreement are included for convenience of reference only and
shall have no effect on the construction or meaning of this Agreement.

 

6.8           Third Party Beneficiary.  Except as may be expressly provided
herein (including, without limitation, Section 3 hereof), no provision of this
Agreement is intended, nor shall it be interpreted, to provide or create any
third party beneficiary rights or any other rights of any kind in any customer,
affiliate, shareholder, partner, member, director, officer or employee of any
party hereto or any other Person.  All provisions hereof shall be personal
solely among the parties to this Agreement.

 

6.9           Severability.  If any provision of this Agreement, or the
application thereof, is for any reason held to any extent to be invalid or
unenforceable, the remainder of this Agreement and application of such provision
to other Persons or circumstances will be interpreted so as reasonably to effect
the intent of the parties hereto.  The parties further agree to replace such
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of the void or unenforceable provision and to execute any
amendment, consent or agreement deemed necessary or desirable by the Company to
effect such replacement; provided, however, that such replacement does not
defeat the principal purpose of this Agreement.

 

6.10         Interpretation.  This Agreement shall be read and construed in the
English language.  As used in this Agreement, any reference to the masculine,
feminine or neuter gender shall include all genders, the plural shall include
the singular, and singular shall include the plural.  References herein to a
party or other Person include their respective successors and

 

16

--------------------------------------------------------------------------------


 

assigns.  The words “include,” “includes” and “including” when used herein shall
be deemed to be followed by the phrase “without limitation” unless such phrase
otherwise appears.  Unless the context otherwise requires, references herein to
articles, sections, schedules, exhibits and attachments shall be deemed
references to articles and sections of, and schedules, exhibits and attachments
to, this Agreement. Unless the context otherwise requires, the words “hereof,”
“hereby” and “herein” and words of similar meaning when used in this Agreement
refer to this Agreement in its entirety and not to any particular article,
section or provision hereof.  Except when used together with the word “either”
or otherwise for the purpose of identifying mutually exclusive alternatives, the
term “or” has the inclusive meaning represented by the phrase “and/or.”  Any
deadline or time period set forth in this Agreement that by its terms ends on a
day that is not a Business Day shall be automatically extended to the next
succeeding Business Day.  All references in this Agreement to “dollars” or “$”
shall mean United States dollars.  With regard to each and every term and
condition of this Agreement, the parties hereto understand and agree that the
same have or has been mutually negotiated, prepared and drafted, and that if at
any time the parties desire or are required to interpret or construe any such
term or condition or any agreement or instrument subject thereto, no
consideration shall be given to the issue of which party actually prepared,
drafted or requested any term or condition of this Agreement.

 

6.11         Notices.  All notices, requests, demands, waivers and
communications required or permitted to be given under this Agreement shall be
in writing signed by or on behalf of the party making such notice, request,
demand, waiver or communication and shall be deemed to be given (i) on the day
delivered (or if that day is not a Business Day, or if delivered after the close
of business on a Business Day, on the next day that is a Business Day) when
delivered by personal delivery or overnight courier, (ii) on the third Business
Day after mailed by registered or certified mail, postage prepaid, return
receipt requested, or (iii) upon transmission when sent by facsimile
transmission or email transmission (provided that such facsimile or email is
followed by an original of such notice by mail or personal delivery as provided
herein).  All notices hereunder shall be delivered to the parties at the
addresses set forth opposite their signatures below, or to any other address or
addressee as any party entitled to receive notice under this Agreement shall
designate, from time to time, to others in the manner provided in this
Section 6.11 for the service of notices; provided, however, that notices of a
change of address shall be effective only upon receipt thereof.

 

6.12         Equitable Remedies.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with the specific terms hereof or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any federal or state court
located in the State of Maryland (as to which the parties agree to submit to
jurisdiction for the purpose of such action), this being in addition to any
other remedy to which the parties are entitled under this Agreement; provided,
however, that nothing in this Agreement shall be construed to permit any Holder
to enforce the consummation of the Formation Transactions or the IPO
Transactions.

 

[Signatures on following page]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered in its name and on its behalf as of the date first
written above.

 

Address:

 

THE COMPANY:

 

 

 

7501 Wisconsin Avenue, Suite 1200

 

Walker & Dunlop, Inc., a Maryland corporation

Bethesda, Maryland 20814

 

 

 

 

 

 

 

 

 

By:

/s/William M. Walker

 

 

Name:

William M. Walker

 

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

 

Address: See Schedule I for the addresses of the Initial Holders

 

INITIAL HOLDERS:

 

 

 

 

 

/s/ Mallory Walker

 

 

Mallory Walker

 

 

 

 

 

/s/ Taylor Walker

 

 

Taylor Walker

 

 

 

 

 

/s/William M. Walker

 

 

William Walker

 

 

 

 

 

/s/ Howard Smith, III

 

 

Howard Smith, III

 

 

 

 

 

/s/ Richard Warner

 

 

Richard Warner

 

 

 

 

 

/s/ Donna Mighty

 

 

Donna Mighty

 

 

 

 

 

/s/ Michael Yavinsky

 

 

Michael Yavinsky

 

 

 

 

 

/s/ Edward B. Hermes

 

 

Edward B. Hermes

 

 

 

 

 

/s/ Deborah Wilson

 

 

Deborah Wilson

 

 

 

 

 

Column Guaranteed LLC

 

 

 

 

 

 

By:

/s/ Robert Wrzosek

 

 

Name:

Robert Wrzosek

 

 

Title:

Vice President

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

Initial Holders

 

Common Shares

 

 

 

 

 

Mallory Walker
3414 Lowell Street NW
Washington, DC 20016

 

5,022,640
(2,189,307 immediately following the IPO)

 

 

 

 

 

Taylor Walker
202 S. 4th Avenue
Hailey, Idaho 83333

 

885,806 (385,806 immediately following the IPO)

 

 

 

 

 

William Walker
3601 Newark Street, NW
Washington DC 20016

 

1,891,939

 

 

 

 

 

Howard Smith, III
2915 44th Street NW
Washington DC 20116

 

1,371,245

 

 

 

 

 

Richard Warner
18007 Calico Circle
Olney, MD 20832

 

92,232

 

 

 

 

 

Donna Mighty
11560 Jamestown Ct.
Laurel, MD 20723

 

75,037

 

 

 

 

 

Michael Yavinsky
9740 Avenel Farm Dr.
Potomac, MD 20854

 

18,087

 

 

 

 

 

Ted Hermes
5301 Ridgefield Road
Bethesda, MD 20816

 

18,087

 

 

 

 

 

Deborah Wilson
20269 Water Mark Place
Potomac Falls, VA 20165

 

76,494

 

 

 

 

 

Column Guaranteed LLC
7501 Wisconsin Avenue
Bethesda, MD 20814

 

5,289,937

 

 

--------------------------------------------------------------------------------